 Case 3:20-cv-00627-RGJ Document 17 Filed 05/13/21 Page 1 of 1 PageID #: 87




                     UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF KENTUCKY
                           LOUISVILLE DIVISION
                  CIVIL ACTION NO. 3:20-CV-P627-RGJ


DUSTIN HOWARD RUSSELL                                            PLAINTIFF

VS.                    NOTICE OF CERTIFCATE OF SERIVCE

JAMIE UNDERWOOD, et al.                                          DEFENDANT

                       * * * * * * * * * * * * *
      Comes the Defendant, JAMIE UNDERWOOD, by Counsel, and hereby

notifies the Court of resubmission of documents originally filed

on April 27, 2021 to Plaintiff DUSTIN HOWARD RUSSELL at the

following address:

Dustin Howard Russell
Southeast State Correction Complex
PO Box 1600
Wheelwright, KY 41669

                        CERTIFICATE OF SERVICE

     I hereby certify that on May 13, 2021, I electronically filed
the foregoing with the Clerk of the Court by using the ECF document
filing system of the Western District of Kentucky, which will
provide electronic service to the following:

Also Mailed the foregoing to:

Dustin Howard Russell
Southeast State Correction Complex
PO Box 1600
Wheelwright, KY 41669

Melissa Johnson
Larue County Detention Center
209 West High Street
Hodgenville, KY 42748

                                   /s/ R. Keith Bond ______________
                                   R. KEITH BOND
